IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                            No. 99-50843



UNITED STATES OF AMERICA,
                                           Plaintiff-Appellee,

                               versus

DAVID ROLAND WATERS,
                                           Defendant-Appellant.




            Appeal from the United States District Court
                  for the Western District of Texas
                            (A-99-CR-70)

                            July 6, 2001

Before HIGGINBOTHAM and EMILIO M. GARZA, Circuit Judges, and DOWD*,
District Judge.

PER CURIAM:**

     The request to seal the tendered material is granted. The

sealed material will not be disclosed except by order of this

court.    Defendant’s motion to dismiss the appeal is granted.

     DISMISSED.




     *
       District Judge of the Northern District of Ohio, sitting by
designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.